Case 19-01346      Doc 8     Filed 10/09/19 Entered 10/09/19 10:13:10           Desc Main
                                Document    Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA

IN RE:                                         )
                                               )
SUSAN L. ROMAN,                                )      Chapter 13
                                               )
                                               )      Bankruptcy No. 19-01346
                Debtor.                        )

              MOTION FOR ADDITIONAL TIME TO FILE SCHEDULES

         COMES NOW the Debtor, by counsel, and for her Motion for Additional Time to

File Schedules states:

         1.     Debtor filed an emergency bankruptcy petition on September 27, 2019.

 The deadline by which Debtor must file her remaining schedules is October 11, 2019.

         2.     Due to scheduling conflicts, the undersigned and the Debtor are not able to

 meet until after the deadline to file the remaining schedules.

         3.     Debtor needs an additional seven days in order to file her schedules.

         WHEREFORE, Debtor respectfully requests an additional seven days in which to

file her remaining Schedules with the Court.


Date: October 9, 2019                          /s/ Steven G. Klesner
                                               Steven G. Klesner 000013024
                                               Johnston, Stannard, Klesner, Burbidge
                                               & Fitzgerald, P.L.C.
                                               373 Scott Court, Suite B
                                               PO Box 3400
                                               Iowa City, Iowa 52244
                                               (319) 338-9852 Telephone
                                               (319) 354-7265 Facsimile
                                               ATTORNEY FOR DEBTOR
Case 19-01346     Doc 8      Filed 10/09/19 Entered 10/09/19 10:13:10          Desc Main
                                Document    Page 2 of 2



                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true copy of this document was served on
the parties herein by electronic noticing from the Bankruptcy Court or by envelope
addressed to the same at the addresses shown below with postage fully paid and by
depositing said envelope in a United States Postal Service depository at Iowa City, Iowa,
this 9th day of October, 2019.


                                             /s/ Dawn Krabill


Service List

Office of the U.S. Trustee

Carol F. Dunbar
